Citation Nr: 9900266	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active military service from July 1967 to 
December 1979.  The record reflects that he served for 20 
years in the Army and retired in 1979.  The only verification 
of service in the claims file, however, is the DD Form 214, 
which shows that he had active service from July 1967 to 
December 1979 and had 7 years, 6 months, and 13 days of prior 
active service. 

This matter comes before the Board of Veterans Appeals 
(Board) from an October 1996 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
neck arthritis.  

The Board notes that, in December 1994, the veteran initially 
filed a claim for service connection for arthritis of the 
spine, feet, ankles and knees.  By April 1995 rating 
decision, the RO denied service connection for arthritis of 
the spine, feet, ankles and knees.  In May 1996, the 
veterans representative submitted a letter on behalf of the 
veteran requesting for service connection for bilateral 
bunions, hallux valgus, hearing loss, and headaches.  By a 
June 1996 rating decision the RO granted service connection 
and a 10 percent rating for left and right hallux valgus, 
granted service connection and a noncompensable rating for 
bilateral hearing loss, and denied service connection for 
headaches.  In August 1996, the veteran filed a VA Form 21-
4138 requesting a hearing on the finding of tension 
headaches, claiming that he did not request an evaluation 
and compensation for tension headaches, but did ask for 
compensation for arthritis of the neck.  In October 1996 the 
RO denied service connection for neck arthritis.  The RO 
apparently then considered the veterans August 1996 
statement as his notice of disagreement (NOD) with the July 
1996 rating decision and issued a statement of the case in 
May 1997.  The veteran then filed a timely substantive appeal 
(VA Form 9).  The Board agrees with the ROs procedural 
disposition of this issue.




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that rappelling from planes and 
helicopters during service caused his arthritis of the 
cervical spine.  He contends that he was misdiagnosed with 
headaches during service and that the headaches actually 
resulted from the pain of the cervical arthritis. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has failed to meet his burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that his claim is well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  The veteran currently has arthritis of the cervical 
spine.  

3.  Arthritis of the cervical spine was not manifested in 
service or within the first post-service year, and there is 
otherwise no competent evidence that any current arthritis of 
the cervical spine is due to in-service injury or disease.






CONCLUSION OF LAW

The claim for service connection for arthritis of the 
cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran complained 
of headaches on several occasions.  In July 1972, he 
complained of severe headaches that were aggravated by 
tension.  In June 1976, he reported left side headaches.  
Examination revealed left-sided headache in the posterior and 
parietal region.  It was noted that his work was filled with 
tension and there was no history of trauma.  The impression 
was tension headache.  On his retirement examination in 
December 1979 a history of recurrent occipital and post 
cervical headaches, secondary to tension, was noted.  

Outpatient treatment records from Moncrief Army Hospital 
dated from January 1983 to March 1991 reveal that the veteran 
received ongoing treatment for arthritis of the cervical 
spine.  In January 1983 it was noted that the veteran had a 
history of osteo-arthritis of the cervical spine.  The 
veteran reported that he had had problems with his back for 
many years.  In December 1983, the veteran was seen 
complaining of headaches.  He reported a history of right-
sided headaches from the neck to the parietal area.  The 
assessment was tension cephalalgia.  In January 1984, he 
reported to the emergency room after having a headache for 
seven days that involved pressure on the sides and back of 
the head.  He indicated that the pain started after a severe 
sneeze.  He reported that there had been no injury.   In 
January 1984, he reported a history of neck pain and 
recurrent headaches that began in the neck and radiated 
across the head.  He reported no history of trauma.  X-rays 
of the cervical spine revealed significant degenerative joint 
disease and narrowing of C4-C6 interspaces with spurring.  
The assessment was osteoarthritis of the cervical spine.  In 
August 1989, x-rays revealed marked degenerative disc disease 
of C3-T1 and hypertrophic spurring posteriorly at C4-C5, 
encroaching on the neural foramina.   In January 1990, it was 
noted that the veteran had a history of degenerative joint 
disease of the cervical spine.  It was noted that he had 20 
years of active duty as a paratrooper and denied a history of 
other trauma.  X-rays dated in January 1990 show degenerative 
joint disease with spondylosis of C3 to C5 and fusion of C5
C6.  

In an August 1996 statement, the veteran reported that he did 
not request an evaluation for tension headaches; he claimed 
he asked for compensation for arthritis of the neck.  He 
indicated he should be granted service connection for 
arthritis of the neck because during his last two years in 
the Army he was treated for tension headaches and the 
diagnosis was completely wrong.  He claimed that a doctor at 
Moncrief Army Community Hospital requested x-rays and 
determined that he had arthritis of the neck/back.  He 
indicated that after he started the correct treatment, he 
was much better.  He believed that the condition existed 
while on active duty and was caused by extensive field/combat 
and airborne jump duty.  He requested that his claim be 
amended and that he receive another evaluation for arthritis.

On VA examination in June 1996, he reported that he was on 
active duty for 20 years as a paratrooper.  He indicated that 
when he was discharged from service he did not want anything 
on his medical records so he did not file much.  He reported 
persistent neck pain and upper back pain associated with 
headaches.  He indicated that he was eventually diagnosed 
with arthritis at Moncrief Army Hospital.  He occasionally 
heard popping when he moved his neck.  Examination revealed 
tenderness over C5, C6, and C7.  He had no paraspinal muscle 
spasm, no fixed deformity, and no postural abnormalities.  
The impression was cervical arthritis.  
X-rays of the cervical spine revealed loss of disk space 
between C3-C4, C4-C5, and C5-C6 with narrowed disc space at 
C6-C7.  Extremely heavy hypertrophic changes were noted in 
the mid part of the cervical spine.  

On VA examination in September 1996, the veteran reported 
that he worked for the government and in a mostly sitting 
job.  During service he was chief of logistics for the 
paratroopers.  He had frequent tension headaches with no 
relief from rest.  He reported that the tension headaches 
came up when he would go through the range of motion of the 
neck.  Physical examination revealed that the trapezius 
muscles overlying his neck were quite large with excellent 
tone.  His neck was tender over the C3, C4, and C5 spinous 
processes.  Range of motion of the neck was fair and limited 
mostly in lateral bend to the right.  The neurologic 
examination of his upper extremities revealed that the 
strength was 5/5 in all motor groups and there was no sensory 
deficit.  The assessment was cervical spondylosis, involving 
the C3 to C6 area.  It was noted that he had symptoms 
consistent with bilateral carpal tunnel syndrome, which may 
or may not be related to his neck spondylosis.

In July 1997, the veteran testified at a personal hearing at 
the RO.  He claimed that he performed rappelling operations 
from helicopters in Vietnam and that sometimes he would hit 
the ground hard.  He indicated that there were times when 
rappelling that he would let loose of the rope a couple of 
feet before hitting the ground.  He claimed they carried 
packs from 60 to 70 pounds, which included a full week of 
rations, maps, and ammunition.  He indicated that rappelling 
was worse than jumping out of planes, because when they 
jumped out of planes, they would drop the pack before they 
hit the ground, but when rappelling they would hit the ground 
carrying their pack.  He claimed he made about 125 air 
mobile operations during a period of three years in 
Vietnam.  He reported tours of duty in 1965, 1968, and 1970 
in Vietnam.  He indicated that he did not pay much attention 
to the examination they gave him when he got out of service 
because he was going to work in Saudi Arabia and did not want 
anything bad on his records.  He indicated that his service 
medical records would show that his headaches started while 
he was in Alaska and that tension headaches was first 
diagnosed at Fort Wainwright.  He indicated at that time that 
he was managing an 80 to 85 million-dollar budget and was 
working 16 hours a day and thought that was the reason he was 
having tension headaches.  He reportedly was treated a 
few times at Fort Wainwright.  He said that in 1983 or 1984 
he started going to Moncrief because at 3:00 a.m. he was 
having bad headaches that were painful.  He reportedly told 
the doctor that he did not want to hear about tension 
headaches because he had only taught school and done 
consulting work and had not done anything to cause tension 
headaches.  He indicated he had a perfect family life and no 
problems.  He reportedly spoke to a doctor, who lived next 
door to him, who told him that he probably had arthritis.  He 
then underwent x-rays at Moncrief and was told that he had 
very bad arthritis.  He indicated that being in the infantry 
as an officer, and competing with West Pointers and 
Navy Academy graduates, he tried to keep everything off 
his records, but knew that was stupid because he went through 
five years of pain before arthritis was diagnosed.  He 
claimed that once he started taking Motrin, the headaches 
disappeared.  He still got pain in his back, but had not had 
any headaches since then.  To his knowledge, he did not have 
any x-rays of his neck or cervical spine while he was on 
active duty.  He indicated he was discharged in January 1980 
and did not have any subsequent injury to his neck or back 
and did not do any strenuous activities.  He indicated he had 
been behind a desk; he went to school for a couple years, 
then he taught for awhile, then he did consulting work.  He 
had had no surgery to his neck or cervical spine.  He 
indicated that when they would jump and the wind was blowing 
even ten knots, when they came to the ground a lot of times 
they would roll right over the back of the neck, even if they 
tried to roll over the shoulder.  He indicated that they wore 
their packs in front.  He claimed that they would rappel 
in 80 percent of the time.  He indicated that he also 
carried sixty or so pounds on his back and that the back 
pulling on your neck was probably worse than jumping or even 
rappelling.   

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where a veteran who served 
for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops arthritis to a 
degree of 10 percent or more within one year from separation 
from such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 
3.309.  

However, the threshold question in this case is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one that is plausible.  If the veteran has not 
presented a well-grounded claim, there is no duty to assist 
in the development of the claim, and the claim must fail.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Brown. Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc);Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). A well-
grounded claim requires more than mere allegation; the 
claimant must submit supporting evidence.  38 U.S.C.A. 
§ 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps, 126 Fed. 3d at 1468, 
citing to Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The record reflects that the veteran has current cervical 
spine disability of degenerative joint disease.  However, a 
well-grounded claim also requires competent evidence of a an 
injury or disease in service and a nexus between such 
occurrence and the current disability. 

The veterans service medical records show no complaints of 
or treatment for a cervical spine injury.  That 
notwithstanding, his DD 214 shows that his MOS for at least 
part of his period of active service was Infantry Officer 
and that he received numerous medals including the Bronze 
Star Medal with V device and the Combat Infantrymans 
Badge, which are conclusive evidence of combat exposure.  In 
any case where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  Moreover, he has testified 
that he was a paratrooper during service and his DD-214 shows 
that he received a parachutist badge. 

However, even accepting the veteran's account that he 
experienced a cervical spine injury while performing combat 
duties, per 38 U.S.C.A. § 1154, such information does not 
establish that any current cervical pathology is, in fact, 
due to any such in-service injury.  As noted above, a well-
grounded claim for service connection still requires 
competent medical evidence linking a current disability to 
service.  Caluza, supra.  However, there is no such medical 
evidence in the instant case.  There is no medical evidence 
of any cervical spine disability, to include arthritis, 
during the veteran's active duty.  The condition was first 
shown, medically, in 1983, well after service, and beyond the 
one-year presumptive period.  Outpatient treatment records 
from Moncrief Army Hospital show that he received ongoing 
treatment for cervical arthritis starting in January 1983, 
but none of the treatment records link a cervical spine 
disability with any events in service, to include the neck 
injury reportedly sustained therein or with any headaches 
reported in service.  There were no pertinent complaints or 
findings reported when he was examined for retirement from 
service, and there is no medical evidence to support the 
veterans assertions of post-service continuity of symptoms.  
Significantly, there is no medical evidence relating the 
veterans present cervical condition to an injury in service.  
Moreover, lay statements, such as the veterans own 
assertions that his current arthritis of the cervical is 
related to service, are not competent evidence of the 
required nexus in this matter.  As a layperson, the veteran 
does not have the medical training or expertise to render a 
probative opinion regarding medical etiology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). 

Without competent (medical) evidence of a nexus between the 
current disability and service, the claim is not well 
grounded.  See Epps and Caluza, supra.  As such, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellants claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).   

The RO appears to have denied that veterans claims on the 
merits, while the Board has concluded that the claims are not 
well grounded.  However, the United States Court of Veterans 
Appeals has held that when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Furthermore, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to submit a well-grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).











ORDER

In the absence of evidence of a well-grounded claim, service 
connection for arthritis of the cervical spine is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
